Title: John Adams to Thomas Jefferson, 10 June 1813
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir Quincy June 10. 1813.
            In your Letter to Dr Priestley of March 21. 1801, you ask “What an Effort, of Bigotry in politics and religion have We gone
			 through! The barbarians really flattered themselves, they should be able to
			 bring
			 back the times
			 of Vandalism, when ignorance put every thing into the hands of power and priestcraft. All Advances in Science were
			 proscribed as innovations; they pretended to praise and encourage education, but
			 it
			 was to be the education of their our ancestors; We were to look backwards, not forwards, for improvement;
			 the President himself declaring, in one of his Answers to addresses, that We were never to expect to go beyond them in real Science.” I Shall stop here. Other parts of this Letter, may hereafter be considered if I can keep the Book long enough: but only four
			 Copies have arrived in Boston, and they have Spread terror, as yet, however in secret.
            “The President himself declaring, that We were never to expect to go beyond them in real Science.”  This Sentence Shall be the theme of the present Letter.
            I would ask, what President is meant? I remember no Such Sentiment in any of Washingtons Answers to addresses. I, myself, must have been mean’d. Now I have no recollection of any Such Sentiment ever
			 issued from my Pen, or my tongue, or of any Such thought in my heart for, at
			 least Sixty years of my past life. I Should be obliged to you, for the Words of any Answer of mine, that you have thus misunderstood. A
			 man of 77 or 78 cannot commonly be expected to recollect
			 promptly every passage of his past life, or every trifle he has written. Much less can it be expected of me, to recollect every Expression of every Answer to an Address, when for Six months
			 together,
			 I was compelled to answer Addresses of all Sorts from all quarters of the Union. My private Secretary has declared that he has copied fifteen Answers from me in one morning. The
			 greatest
			 Affliction,
			 distress, confusion of my Administration arose from the necessity of receiving and Answering
			 these Addresses. Richard Cromwells Trunk, did not contain So many of the Lives and Fortunes of the English Nation, as mine of those in the United States, For the honour of my Country I wish these Addresses and Answers were annihilated. For my own Character and reputation, I wish every Word of every Address and every Answer were published.
            The Sentiment, that you have attributed to me in your letter to Dr Priestley I totally disclaim and demand in the French Sense of the Word demand  of you the proof. It is totally incongruous to every principle of my mind and every Sentiment of my
			 heart for Threescore years at least.
            you may expect, many more expostulations from one who has loved and esteemed you for Eight and thirty years
            John
              Adams
          
          
            When this Letter was ready to go, I recd your favour of May 27th came to hand, I can only thank you for it, at present
          
        